DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Request for Continued Examination filed on 26 July 2021.
Claims 4 – 9 and 20 are pending. Claims 10 – 19 are withdrawn due to a restriction requirement.  Claims 1 – 3 are cancelled by Applicant.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 July 2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 December 2018 and 12 February 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings were received on 26 July 2021.  These drawings are acceptable.  Please note, figs. 1 – 4 shows manipulator 50 and first working tool 18 as an integrated feature. The manipulator and the first working tool as an integrated feature is supported in applicant’s specification in paragraph [0015].  Figs. 6 – 10 shows manipulator 50 and second working tool 31 as an integrated feature.  The manipulator and the second working tool as an integrated feature is supported in applicant’s specification in paragraph [0015].  Fig. 12 shows manipulator 50 with first working tool 18 moving to storage/waiting position 51. The manipulator with the first working tool moving to storage/waiting position is supported in applicant’s specification in paragraph [0021]. 

Claim Objections
Claim 20 is objected to because of the following informalities:
Regarding claim 20, lines 13 – 15, the limitation, “the at least one manipulator is able to move the at least one first working tool (18) into a waiting or storage position (51) and replace the at least one first working tool with the at least one second working tool (31)”, should read “the at least one manipulator is able to move the at least one first working tool (18) into a waiting or storage position (51) and replaces the at least one first . 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 20 and 4 – 9 are rejected under 35 U.S.C. 112(a) (written description) as failing to comply with the written description requirement. The claims contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Regarding claim 20, line 13 – 17, the limitation, “the at least one manipulator … replace[s] the at least one first working tool with the at least one second working tool from the waiting or storage position in order to change from the first packaging process to the second packaging process” fails to comply with the written description requirement because the limitation, added in an amendment filed 26 July 2021, is not disclosed in the original disclosure and constitutes new matter.  The limitation requires the manipulator to be able to move the first working tool into a waiting/storage position and then replace the first working tool with the second working tool from the waiting/storage position.  

[0015] … Within the context of a conversion for a second packaging process described below, the first working tool together with the centering devices can be removed from the at least one manipulator or transferred to a supply position if necessary. The first working tool can therefore be detachably arranged on at least one manipulator if necessary, so that the first working tool can be removed from the manipulator within the context of the conversion and possibly be replaced by a second working tool described below.

[0021] … In addition, it is conceivable that the at least one manipulator independently moves the first working tool into a waiting position and/or into storage within the context of the conversion and accepts the second working tool from a waiting position and/or from storage. It is therefore conceivable that the packaging device can be converted at least partially automatically.

First, the limitation is not explicitly or implicitly disclosed in the original specification.  Paragraph [0021] of the original specification states, “the at least one manipulator independently moves the first working tool into a waiting position and/or into storage … and accepts the second working tool from a waiting position and/or from storage”.  The term “accepts” is defined as “to be able or designed to take or hold (something applied or added)” – Merriam Webster dictionary.  This term implies the manipulator is designed to take or hold the second working tool when the second working tool is applied or added; however, it is ambiguous whether the manipulator replaces the first working tool with the second working tool or the first working tool is manually replaced.  Thus, paragraph [0021] of the original specification does not disclose the limitation.  Paragraph [0015] of the original specification states, “the first working tool can therefore be detachably arranged on at least one manipulator if necessary, so that the first working tool can be removed from the manipulator within the context of the conversion and possibly be replaced by a second working tool”.  This paragraph discloses the first working tool can be removed from the manipulator and replaced with the second working tool; however, the paragraph does not disclose that the manipulator replaces the first working tool with the second 
Since the original disclosure does not disclose the limitation, “the at least one manipulator … replace[s] the at least one first working tool with the at least one second working tool from the waiting or storage position in order to change from the first packaging process to the second packaging process”, then the limitation, added in an amendment filed 26 July 2021, constitutes new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 – 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Komp (US 2013/0283731 A1), in view of Uriarte (US 2016/0368108 A1).
[AltContent: textbox (Komp (US 2013/0283731 A1) – Annotated fig. 6)][AltContent: textbox (Komp (US 2013/0283731 A1) – Annotated fig. 9)][AltContent: textbox (Komp (US 2013/0283731 A1) – Annotated fig. 1)]
Regarding claim 20, Komp discloses a packaging system comprising:
at least one manipulator (A, annotated fig. 1, 6, 9; and in addition to elements A, [0030], ll. 7 – 10 describes suction unit 32, shown in fig. 1, can be replaced by means of an interchangeable format piece wherein the examiner deems the interchangeable format piece as a portion of the claimed “at least one manipulator”); 
at least one transport device (2, 3, figs. 1, 6, 9) that moves the articles into a working area (30, figs. 1, 6, 9) of the at least one manipulator (A); 
wherein the at least one manipulator (A, “an interchangeable format piece”) is operable: a) in a first packaging process (as shown in figs. 1, 6), with at least one first working tool (32, figs. 1, 6), to apply an outer packaging to the articles in the working area from above or to place the articles (30, figs. 1, 6) on the outer packaging (20, figs. 1, 6) from above ([0027], ll. 5 – 11 describes suction device 32 placing products 30 on to package 20 from above.  Due to the term “or” in the limitation “with at least one first working tool, to apply an outer packaging to the articles in the working area from above or to place the articles on the outer packaging”, limitation is satisfied if the prior art discloses “with at least one first working tool, to apply an outer packaging to the articles in the working area from above” or if the prior art discloses “with at least one first working tool, … to place the articles on the outer packaging”, wherein Komp discloses the latter), and b) in a second packaging process (as shown in figs. 6, 9), with at least one second working tool (10, figs. 6, 9), to laterally insert the articles (30, fig. 6, and 40, fig. 9) in the working area (4) into the outer (20) ([0035], ll. 11 – 19 describes second lateral thrust unit 10 horizontally or laterally inserts products 30, 40 in loading station 4 into packages 20); 
wherein the at least one first working tool (32) is exchangeable for the at least one second working tool (10) in order to change from the first packaging process (as shown in fig. 1) to the second packaging process (as shown in fig, 9) ([0003] describes the packaging system of Komp comprises a plurality of modularly arranged, individual component assemblies wherein [0030], ll. 7 – 10 describes suction unit 32, shown in fig. 1, can be replaced by means of an interchangeable format piece.  One of ordinary skill in the art would recognize in fig. 9 that suction unit 32 that performs the first packaging process was removed or changed, as described in [0030], ll. 7 – 10, for second lateral thrust unit 10 that performs the second packaging process).

Komp does not explicitly disclose the at least one manipulator is able to move the at least one first working tool into a waiting or storage position and replace the at least one first working tool with the at least one second working tool from the waiting or storage position in order to change from the first packaging process to the second packaging process.
However, Uriarte teaches the at least one manipulator (105, fig. 1c) is able to move the at least one first working tool into a waiting or storage position (location of collet tray 160, fig. 1c) and replace the at least one first working tool (collet 135 on the right side as shown in fig. 1c) with the at least one second working tool (collet 135 on the left side as shown in fig. 1c) from the waiting or storage position (location of collet tray 160) (The limitation, “in order to change from the first packaging process to the second packaging process” is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the packaging system, as disclosed by Komp, with the at least one manipulator is able to move the at least one first working tool into a waiting or storage position and replace the at least one first working tool with the at least one second working tool from the waiting or storage position in order to change from the first packaging process to the second packaging process, as taught by Uriarte, with the motivation to automatically change the tool used on a machine to perform different types of work wherein automated systems are generally quicker and more efficient that the same task completed manually. 

Regarding claim 4, Komp discloses the at least one transport device (2, 3, figs. 1, 6, 9) remains as a structurally integrated component of the packaging system during a change from the first packaging process (as shown in figs. 1, 6) to the second packaging process (as shown in figs. 6, 9) ([0003] describes the packaging system of Komp comprises a plurality of modularly arranged, individual component assemblies wherein in each assembly of fig. 1 (only the first packaging process), fig. 6 (both the first packaging process and the second packaging process, and fig. 9 (only the first second packaging process), package feed 2 and product feed 3 are a structurally integrated component of each assembly of the packaging system).

Regarding claim 5, Komp discloses the at least one transport device (2, 3, figs. 1, 6, 9 – specifically product feed 3) moves the articles (30, 40, figs. 1, 6, 9) into the working area (4, figs. 1, 6, 9) of the at least one first working tool (32, figs. 1, 6) or the at least one second working tool (10, figs. 6, 9) both within the context of the first packaging process (as shown in figs. 1, 6) and within the context of the second packaging process (as shown in figs, 6, 9).

Regarding claim 6, Komp discloses the at least one transport device (2, 3, figs. 1, 6, 9) comprises at least one horizontal conveyor device (figs. 1, 6, 9 shows package feed 2 and product feed 3 as horizontal conveyors and [0040] describes products 40 are delivered horizontally from product feed 3), with a track width oriented perpendicularly to a conveying direction that is flexibly adapted to the size of the outer packaging (20, figs. 1, 6, 9) (figs. 1, 6, 9 show package feed 2 having a track width oriented perpendicularly of the conveying direction of package feed 3 and [0030] describes a changed packaging format which vertically adjusts guide rails 24a such that product feed 3 is flexibly adapted to the size of packages 20).

Regarding claim 7, Komp discloses the at least one horizontal conveyor device (2, 3, figs. 1, 6, 9) comprises a plurality of holding devices (24a, 24b, figs. 1, 6, 9) provided in the second packaging process (as shown in fig. 9) to hold flaps or sides of (The examiner deems the limitation, “to hold flaps or sides of the outer packagings in an upright position”, as a recitation of intended use wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant limitation, the Examiner deems guide rails 24a, 24b capable of performing the intended use of holding flaps or sides of the outer packagings in an upright position).

Claim Rejections - 35 USC § 103

    PNG
    media_image7.png
    499
    554
    media_image7.png
    Greyscale
Claims 8 – 9 are rejected under 35 U.S.C. 103Komp, in view of Uriate, in further view of Hutter et al. (U.S. 2016/0107408 A1), hereinafter Hutter.
Regarding claim 8, Komp, as modified by Uriate, discloses the invention as recited in claim 7. 
Komp, as modified by Uriate, does not explicitly disclose a first magazine, which is adapted to receive a plurality of first outer packagings, for use in the first packaging process, and a second magazine which is adapted to receive a plurality of second outer packagings for use in the second packaging process, and at least one handling device which remains as a structurally integrated component of the packaging system during a change from the first packaging process to the second packaging process, wherein the at least one handling device expands the plurality of first outer packagings for use in the first packaging process and expands the plurality of second outer packagings for use in the second packaging process.
However, Hutter teaches a first magazine (X, annotated fig. 1), which is adapted to receive a plurality of first outer packagings (2, annotated fig. 1 – specifically packagings 2 in first magazine X), for use in the first packaging process (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Hutter with the invention of Komp, first magazine X of Hutter would be incorporated on package feed 2 of Komp as shown in fig. 1 wherein suction device 32 of Komp performs the first packaging process and package feed 2 of Komp would move packages 20 from first magazine X of Hutter to loading area 4 of Komp), and a second magazine (Y, annotated fig. 1) which is adapted to receive a plurality of second outer packagings (2, annotated fig. 1 – specifically packagings 2 in first magazine Y) for use in the second packaging process (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Hutter with the invention of Komp, second magazine Y of Hutter would be incorporated on package feed 2 of Komp as shown in fig. 9 wherein suction device 32 of Komp performs the second packaging process and package feed 2 of Komp would move packages 20 from second magazine y of Hutter to loading area 4 of Komp), and at least one handling device which remains in the packaging system as a structurally integrated component of the packaging system during a change from the first packaging process to the second packaging process, wherein the at least one handling device (5, fig. 1) expands the plurality of first outer packagings (2 – specifically packagings 2 in first magazine X) for use in the first packaging process and expands the plurality of second outer packagings (2 – specifically packagings 2 in second magazine Y) for use in the second packaging process (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Hutter with the invention of Komp, erecting device 5 of Hutter would be incorporated upstream of and on package feed 2 of Komp. Fig. 1 of Komp, showing only the first packaging process, and fig. 9 of Komp showing only the second packaging process, both comprises package feed 2 as a structurally integrated component, thus erecting device 5 of Hutter, incorporated upstream of and on packaging feed 2, would also be a structurally integrated component of fig. 1 and fig. 9 or both the first packaging process and the second packaging process).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the packaging system, as disclosed by Komp, as modified by Uriate, with a first magazine, which is adapted to receive a plurality of first outer packagings, for use in the first packaging process, and a 

Regarding claim 9, Komp, as modified by Uriate, as further modified by Hutter, discloses the invention as recited in claim 8.
Komp, as modified by Uriarte, does not explicitly disclose a transport system automatically provides the first magazine or the second magazine with the plurality of first outer packagings or a plurality of second outer packagings.
However, Hutter discloses a transport system (7, fig. 9) automatically provides the first magazine (X, annotated fig. 1) or the second magazine (Y, annotated fig. 1) with the plurality of first outer packagings (2, annotated fig. 1 – specifically packagings 2 in first magazine X) or a plurality of second outer packagings (2, annotated fig. 1 – specifically packagings 2 in second magazine Y).


Response to Arguments
Applicant’s amendment, filed 26 July 2021, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s amendment, filed 26 July 2021, with respect to the rejection of claims 4 – 9 and 20 under 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claims 4 – 9 and 20 under 35 USC 112(a) has been withdrawn.  However, due to the amendment filed 26 July 2021, new grounds of rejection under 35 USC 112(a) have been made.
Applicant’s amendment, filed 26 July 2021, with respect to the rejection of claims 4 – 9 and 20 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 4 – 9 and 20 under 35 USC 112(a) has been withdrawn.  
Applicant’s amendment, filed 26 July 2021, with respect to the rejection of claims 4 – 9 and 20 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 4 – 9 and 20 under 35 USC 103 has been withdrawn.  However, due to the amendment filed 26 July 2021, new grounds of rejection in view of Komp and Uriarte have been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 


/DAVID G SHUTTY/           Examiner, Art Unit 3731                                                                                                                                                                                             	5 November 2021

/THANH K TRUONG/           Supervisory Patent Examiner, Art Unit 3731